Tuesday     18th

          December, 2001.


Ernest William Ramsey,                                        Appellant,

against      Record No. 1113-00-2
             Circuit Court No. CR98-6993

Commonwealth of Virginia,                                     Appellee.


                         Upon a Rehearing En Banc

  Before Chief Judge Fitzpatrick, Judges Benton, Willis, Elder,
   Bray, Annunziata, Bumgardner, Frank, Humphreys, Clements and
                               Agee


             Andrew E. Weaver for appellant.

             Donald E. Jeffrey, III, Assistant
             Attorney General (Randolph A. Beales,
             Attorney General, on brief), for
             appellee.


          Upon a rehearing en banc, the stay of this Court's

July 10, 2001 mandate is lifted, and the judgment of the trial

court is affirmed in accordance with the majority memorandum

opinion of a panel of this Court in Ramsey v. Commonwealth,

Record No. 1113-00-2 (Va. Ct. App. July 10, 2001).

          Judge Benton dissents for those reasons expressed in

the dissenting opinion of the panel.

          It is ordered that the trial court allow counsel for

the appellant an additional fee of $200 for services rendered
the appellant on the rehearing portion of this appeal, in

addition to counsel's costs and necessary direct out-of-pocket

expenses.   This amount shall be added to the costs due the

Commonwealth in the July 10, 2001 mandate.

            This order shall be certified to the trial court.


                            A Copy,

                                 Teste:

                                          Cynthia L. McCoy, Clerk

                                 By:

                                          Deputy Clerk




                                 -2-
                                                 Monday      10th

          September, 2001.


Ernest William Ramsey,                                       Appellant,

against      Record No. 1113-00-2
             Circuit Court No. CR98-6993

Commonwealth of Virginia,                                    Appellee.


                Upon a Petition for Rehearing En Banc

                         Before the Full Court


          On July 24, 2001 came Ernest William Ramsey, by

court-appointed counsel, and filed a petition praying that the

Court set aside the judgment rendered herein on July 10, 2001,

and grant a rehearing en banc thereof.

          On consideration whereof, the petition for rehearing

en banc is granted, the mandate entered herein on July 10, 2001

is stayed pending the decision of the Court en banc, and the

appeal is reinstated on the docket of this Court.

          The parties shall file briefs in compliance with Rule

5A:35. The appellant shall attach as an addendum to the opening

brief upon rehearing en banc a copy of the opinion previously

rendered by the Court in this matter.    It is further ordered

that the appellant shall file with the clerk of this Court




                                  -3-
twelve additional copies of the appendix previously filed in

this case.


                          A Copy,

                               Teste:

                                        Cynthia L. McCoy, Clerk

                               By:

                                        Deputy Clerk




                               -4-
                        COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Clements
Argued at Richmond, Virginia


ERNEST WILLIAM RAMSEY
                                             MEMORANDUM OPINION * BY
v.   Record No. 1113-00-2                     JUDGE ROBERT P. FRANK
                                                  JULY 10, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF GREENSVILLE COUNTY
                   Robert G. O'Hara, Jr., Judge

          Andrew E. Weaver for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     At a trial on an indictment for the first degree murder of J.D.

Stephens, a jury convicted Ernest William Ramsey (appellant) of murder

in the second degree, in violation of Code § 18.2-32.      On appeal,

Ramsey contends the trial judge erred in refusing to instruct the jury

on voluntary manslaughter.    Finding no error, we affirm the conviction.

                               I.    BACKGROUND

     "'In determining whether to instruct the jury on a lesser-included

offense, the evidence must be viewed in the light most favorable to the

accused's theory of the case.'"      Hunt v. Commonwealth, 25 Va. App. 395,

400, 488 S.E.2d 672, 674 (1997) (quoting Lea v. Commonwealth, 16 Va.

App. 300, 305, 429 S.E.2d 477, 480 (1993)).

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.


                                    -5-
     At trial, the evidence proved that when appellant called his

friend, Angel Sanchez, he spoke with J.D. Stephens, who lived at the

Sanchez home.    Later that afternoon, Sanchez arrived at appellant's

apartment to pick him up.    Sanchez told appellant he needed to get some

money from his mother.    Sanchez testified that appellant said

"[Stephens] needed to stop talking so much shit and that if he didn't

somebody was going to hurt him or kill him."     Sanchez testified that

although appellant "seemed mad at [Stephens]," appellant was agitated

mostly because of the delay and said he did not want to be late.

     When they arrived at Sanchez's mother's home, Sanchez went inside

and appellant waited in the car.    Stephens, who had been drinking

alcohol, was sitting in the living room holding a baseball bat.    After

ten or fifteen minutes, appellant entered the house because Sanchez

"took too long."    When Sanchez came into the living room, he noticed

that Stephens and appellant were "having words."    According to Sanchez,

appellant was "standing over top [Stephens]," telling Stephens that he

"needed to quit talking so much shit."     Stephens told appellant "to get

out, get out of his house" and was still holding the baseball bat.

Sanchez testified that he told appellant, "Come on, let's go, leave him

alone."   Sanchez then walked outside with his mother.

     Sanchez and his mother walked across the driveway and were

standing on a neighbor's porch.    They had been on the neighbor's porch

for less than five minutes when Sanchez heard "a slam, a loud bang."

Sanchez characterized the noise as appellant's back hitting their

screen door.    Sanchez testified that he saw appellant open the screen

                                     -6-
door, walk backwards off the porch, and walk away.   Stephens then

emerged from the house with one hand over his chest and the other

holding the baseball bat.   Stephens said, "Call the law, he got me, he

got me."   The medical examiner's report indicated Stephens died of a

single stab wound in his left chest area.

     Sanchez testified that Stephens had mood swings when he was

drinking and could be mean and violent.    He testified, "You just had to

know when [Stephens] was in a mood where you had to leave him alone and

when you could talk to him."   He had previously seen Stephens

"threaten[ing] with a bat, but he never hit anybody with it."

     Appellant testified he went into the house because Sanchez "took

so long coming back."    He testified that he was not agitated from the

telephone conversation and did not start the argument with Stephens.

However, he told Stephens that he "should stop talking so much shit on

the telephone to people that you don't know nothing about."   He

testified that after Sanchez and his mother went out the door, he

turned to follow them.   Stephens then hit him from behind with the

baseball bat.   After Stephens hit him on the back and shoulder with the

bat, Stephens hit him a second time across the shoulder.   As Stephens

again "was coming down . . . with the baseball bat," appellant

retrieved his knife and opened it.   Appellant testified that he held

the knife, intending to frighten Stephens away with it, and that

Stephens ran into the blade.   Appellant testified that he had not had

any fights or difficulty with Stephens until that day and that he had

the knife because he used it in his work.

                                     -7-
     Appellant testified that he walked to a nearby store, where he

asked Sam Brown, a captain with the sheriff's office, to call the

police because he had stabbed someone.      After appellant gave a

statement at the police station, the police took him to the hospital

because he indicated that his shoulder was hurting.      The treating

doctor testified that appellant had a contusion of the right shoulder

and that the injury could have been caused by a blunt object such as a

baseball bat.    He proscribed medication and a sling to hold the arm.

     A toxicologist testified that Stephens had a blood-alcohol level

of .22% by weight by volume at the time of his death.     The toxicologist

also testified that as a person's blood alcohol level increases to .1,

the person becomes more careless, more talkative, less inhibited, and

more euphoric.

     After the evidence was presented at trial, appellant's counsel

submitted a jury instruction on voluntary manslaughter, contending the

killing was done during mutual combat.      The trial judge refused the

instruction, citing the fact that appellant never testified he stabbed

Stephens in the heat of passion or in mutual combat. 1    The jury

convicted appellant of second degree murder and recommended a sentence

of twenty years in prison.   This appeal followed.

                               II.   ANALYSIS




     1
       The jury was instructed on accidental killing and self-defense
as well as first and second degree murder.

                                      -8-
     Appellant contends that the trial court erred in not granting a

voluntary manslaughter instruction because there was evidence of

"mutual combat" and "heat of passion."

     The Commonwealth argues that because the record does not contain

the refused instruction, nor did appellant orally proffer the

instruction, this appeal is procedurally defaulted under Rule 5A:18,

citing Marsh v. Commonwealth, 32 Va. App. 669, 680, 530 S.E.2d 425,

430-431 (2000).    We disagree that appellant's appeal is procedurally

defaulted.

     Although Rule 5A:7(a)(2) states that the record on appeal from the

trial court must include "each instruction marked 'given' or 'refused'

and initialed by the judge," the record in this case contains no

explanation why the trial judge did not make those refused instructions

a part of this record.

     Rule 5A:18 states:

                  No ruling of the trial court or the Virginia
             Workers' Compensation Commission will be considered
             as a basis for reversal unless the objection was
             stated together with the grounds therefor at the
             time of the ruling, except for good cause shown or
             to enable the Court of Appeals to attain the ends
             of justice. A mere statement that the judgment or
             award is contrary to the law and the evidence is
             not sufficient to constitute a question to be ruled
             upon on appeal.

"The purpose of the rule is to allow the trial court to cure any error

called to its attention, thereby avoiding unnecessary appeals and

retrials."    Herring v. Herring, 33 Va. App. 281, 286, 532 S.E.2d 923,

926 (2000) (citation omitted).


                                      -9-
     The colloquy between defense counsel and the trial judge

adequately satisfied the purpose of Rule 5A:18.   The trial judge knew

of the instruction and had the issues and arguments before him so that

he could make an informed decision.   The lack of the precise written

instruction in the record before us does not endanger judicial

efficiency, nor does it create a situation where the rationale of Rule

5A:18 applies.   The trial judge had the instruction before him and knew

appellant's reasons for offering the instruction.

               "[T]he trial court should instruct the jury
          only on those theories of the case which find
          support in the evidence." Morse v. Commonwealth,
          17 Va. App. 627, 632-33, 440 S.E.2d 145, 149
          (1994). "'If any credible evidence in the record
          supports a proffered instruction on a lesser
          included offense, failure to give the instruction
          is reversible error.' 'Such an instruction,
          however, must be supported by more than a mere
          scintilla of evidence.'" Brandau v. Commonwealth,
          16 Va. App. 408, 411, 430 S.E.2d 563, 564 (1993)
          (citations omitted). "[T]he weight of the credible
          evidence that will amount to more than a mere
          scintilla of evidence is a matter to be resolved on
          a case-by-case basis."   Id. at 412, 430 S.E.2d at
          565.

Goodson v. Commonwealth, 22 Va. App. 61, 78, 467 S.E.2d 848, 857

(1996).

     Voluntary manslaughter is the unlawful killing of another without

malice, actual or implied, upon a sudden heat, reasonable provocation,

or in mutual combat.   See Moxley v. Commonwealth, 195 Va. 151, 157, 77
S.E.2d 389, 393 (1953) (quoting Read v. Commonwealth, 63 Va. (22

Gratt.) 924, 937-38 (1872)).

     In this case, because appellant did not argue "heat of passion" as

the basis for the voluntary manslaughter instruction and only relied on
                                   -10-
                                                    2
"mutual combat," we only address "mutual combat."       Therefore, the

issue of "heat of passion" is procedurally defaulted under Rule 5A:18,

and we find nothing in the record to invoke the good cause or ends of

justice exceptions.

               For combat to be "mutual," it must have been
          voluntarily and mutually entered into by both or
          all parties to the affray. See Smith [v.
          Commonwealth], 17 Va. App. [68,] 72, 435 S.E.2d
          [414,] 417 [(1993)]. It is settled that "[o]ne who
          is assaulted may and usually does defend himself,
          but the ensuing struggle cannot be accurately
          described as mutual combat." Harper v.
          Commonwealth, 165 Va. 816, 820, 183 S.E. 171, 173
          (1936).

Lynn v. Commonwealth, 27 Va. App. 336, 356, 499 S.E.2d 1, 10 (1998),

aff'd, 257 Va. 239, 514 S.E.2d 147 (1999).

     "[J]ury instructions are proper only if supported by the evidence,

and . . . more than a scintilla of evidence is necessary to support a

lesser-included offense instruction requested by the defendant."

Commonwealth v. Donkor, 256 Va. 443, 445, 507 S.E.2d 75, 76 (1998).

     In this case, we hold there was not a scintilla of evidence that

there was "mutual combat" between appellant and Stephens.     The only

testimony concerning the actual assault was from appellant.     While

there was other testimony that appellant and the victim "were having

words" inside the house, there is no testimony of an affray or any

assaultive behavior until appellant proceeded to leave the house,

backing away from the victim.



     2
       Appellant limited his argument on brief to "mutual combat."
See Rule 5A:20.

                                  -11-
     Appellant admitted that there was an argument and told Stephens he

"should stop talking so much shit on the telephone . . . ."    However,

the evidence established there was no physical altercation until

appellant began walking to the door.   Then, Stephens struck appellant

from behind with the baseball bat.   Stephens approached appellant again

with the baseball bat and hit him on the shoulder.   At that time,

appellant pulled out his knife and the victim "ran into the blade."

     The evidence does not support an inference by the jury that

appellant entered the altercation voluntarily.   At most, appellant

pulled out his knife after twice being attacked by Stephens.   The

ensuing struggle cannot be correctly described as "mutual combat."

     For these reasons, we find no error.   Therefore, we affirm the

judgment of the trial court.



                                                                Affirmed.




                                     -12-
-13-
Benton, J., dissenting.

     For the reasons that follow, I would reverse the second degree

murder conviction and remand for a new trial.

                                   I.

     Principles governing the giving of jury instructions are well

established in Virginia.   "It is reversible error for the trial

[judge] to refuse to instruct the jury on the lesser offenses charged

in the indictment if there is any evidence in the record tending to

prove such lesser offenses."   Taylor v. Commonwealth, 186 Va. 587,

591, 43 S.E.2d 906, 908 (1947).   See also Delacruz v. Commonwealth,

11 Va. App. 335, 338, 398 S.E.2d 103, 105 (1990).   Moreover, when the

evidence in the record tends to sustain both the Commonwealth's and

the accused's theory of the case, the trial judge is required to give

the jury requested instructions on both theories.   Jackson v.

Commonwealth, 96 Va. 107, 114, 30 S.E. 452, 454 (1898).   See also

Diffendal v. Commonwealth, 8 Va. App. 417, 422, 382 S.E.2d 24, 26

(1989).   When instructing the jury, the trial judge must be guided by

the following principle:

              The jury is not required to accept, in toto,
           either the theory of the Commonwealth or that of
           an accused. They have the right to reject that
           part of the evidence believed by them to be
           untrue and to accept that found by them to be
           true. In so doing, they have broad discretion in
           applying the law to the facts and in fixing the
           degree of guilt, if any, of a person charged with
           a crime.




                                   -14-
Belton v. Commonwealth, 200 Va. 5, 9, 104 S.E.2d 1, 4 (1958).    See

also Barrett v. Commonwealth, 231 Va. 102, 107, 341 S.E.2d 190, 193

(1986).

     The principles governing the elements of manslaughter, a common

law offense in Virginia, King v. Commonwealth, 217 Va. 601, 605-06,

231 S.E.2d 312, 316 (1977), are equally well established.

             Every malicious homicide is murder.
          Manslaughter, on the other hand, is the unlawful
          killing of another without malice. To reduce a
          homicide from murder to voluntary manslaughter,
          the killing must have been done in the heat of
          passion and upon reasonable provocation.
             Heat of passion is determined by the nature
          and degree of the provocation and may be founded
          upon rage, fear, or a combination of both.
Barrett, 231 Va. at 105-06, 341 S.E.2d at 192 (citations omitted).

Thus, the long standing rule in Virginia is as follows:

          "It has been long settled that where a homicide
          is committed in the course of a sudden quarrel,
          or mutual combat, or upon a sudden provocation
          and without any previous grudge, and the killing
          is from the sudden heat of passion growing solely
          out of the quarrel, or combat, or provocation, it
          is not murder, but is manslaughter only
          -- voluntary manslaughter, if there be no further
          justification, and involuntary manslaughter if
          the killing be done in the commission of some
          lawful act, such as in justifiable self-defense."
Wilkins v. Commonwealth, 176 Va. 580, 583, 11 S.E.2d 653, 654 (1940)

(citation omitted).

     Applying these principles, Virginia cases have held that "[w]hen

a homicide is committed in the course of a sudden quarrel or broil,

or mutual combat, or upon sudden provocation, and without any

previous grudge, the offence may be murder or manslaughter, according

to the circumstances of the case."    Read v. Commonwealth, 63 Va. (22

                                     -15-
Gratt.) 924, 937-38 (1872).   Thus, "[i]t is perfectly true that where

homicide occurs in the course of a sudden quarrel, mutual combat, or

upon sudden provocation, and the killing is from passion growing

solely out of the provocation, the offense is manslaughter and not

murder."   Ballard v. Commonwealth, 156 Va. 980, 993, 159 S.E. 222,

226 (1931).   Likewise, evidence of "passion brought on by an unlawful

assault may reduce the homicide to manslaughter."   Moxley v.

Commonwealth, 195 Va. 151, 158, 77 S.E.2d 389, 393 (1953).    "If, upon

being assaulted, the passion of the assaulted person become greatly

excited, and under that impulse he kill his assailant, though it be

with a deadly weapon, the offence is manslaughter only."     Briggs v.

Commonwealth, 82 Va. 554, 565 (1886).

                                  II.

     When we apply familiar appellate principles and view this

evidence "in the light most favorable to the proponent of the refused

instruction, the defendant in this case," Commonwealth v. Alexander,

260 Va. 238, 240, 531 S.E.2d 567, 568 (2000), it is manifest that the

trial judge erred in refusing to instruct the jury on voluntary

manslaughter.   The inferences that flow from the proved facts in this

case do not solely favor the Commonwealth's theory that this was a

malicious killing.   The trial judge failed, however, to instruct the

jury that if it found malice was not proved, it could find Ramsey

guilty of the lesser offense of manslaughter.

     The evidence contained sufficient proof of a sudden quarrel or

mutual combat or sudden provocation to explain the killing.     See

                                   -16-
McClung v. Commonwealth, 215 Va. 654, 212 S.E.2d 290 (1975); Brown v.

Commonwealth, 138 Va. 807, 122 S.E. 421 (1924).       The jury could have

found that Ramsey and Stephens quarreled in Stephens' living room as

Ramsey waited for Sanchez, that the quarrel led to an affray in which

Stephens assaulted Ramsey with a baseball bat, and that during the

affray Ramsey used the knife to defend himself from the attack.

     The majority opinion concludes that heat of passion is

procedurally defaulted in this case.    I disagree.    Ramsey's attorney

agrees that his theory of defense was mutual combat and that this is

the issue he raised in the trial court.    He contends, however, that

mutual combat and heat of passion are intertwined when there is

mutual combat.   This is precisely the teaching of Wilkins.        The

Supreme Court ruled more than sixty years ago that "[i]t has been

long settled that where a homicide is committed in the course of a

sudden quarrel, or mutual combat . . . and the killing is from the

sudden heat of passion growing solely out of the quarrel, or combat .

. . , it is . . . manslaughter only." 176 Va. at 583, 11 S.E.2d at

654 (emphasis added).   Accord Briggs, 82 Va. at 565.      A quarrel or

combat is the triggering event that forms the basis for the

instruction.   Heat of passion is a state of mind.     When they

converge, the mens rea that signifies murder does not exist.        Thus, I

would "conclude . . . that a jury reasonably could find from the

evidence that [Ramsey] did not act maliciously, but acted upon a

reasonable provocation, in the heat of passion induced by fear" or



                                   -17-
rage that grew from the quarrel or combat.   Barrett, 231 Va. at 107,

341 S.E.2d at 193.

     The trial judge was not oblivious to this issue.   In the

discussion concerning the instruction, he warned as follows:

          THE [JUDGE]: Through the Commonwealth's
          evidence, they introduce the fact that
          -- they can believe part of your evidence as well
          as part of the defense's evidence. They don't
          have to accept everything you say and everything
          that the defense says. They could find in part,
          I believe. I may not agree with it, but I think
          they could take part of the Commonwealth's case
          to find, for instance, that his statement made to
          the young man with him there, that [Stephens] is
          (inaudible) and something's going to happen to
          him and that he went into the house and once in
          there it developed what may be perceived as a
          mutual affray because he was an aggressor. I'm
          just cautioning you on what I believe to be the
          logic on some of those cases from the Supreme
          Court and Court of Appeals has sent cases back
          when courts have failed to instruct on sometimes
          mixed theories or theories that can come to light
          or the reasonable in the mind of the trier of
          fact of mixed evidence.
In McClung, the defendant could not testify at all about the death of

the victim, and there were no other eyewitnesses. 215 Va. at 655,

212 S.E.2d at 291.   Because the victim abused her, however, the

Supreme Court of Virginia decided that "the jury could have concluded

that [the victim's] conduct under these circumstances was sufficient

to provoke a reasonable person to fear or rage, or both."   Id. at

656-57, 212 S.E.2d at 292.

     Similarly, in this case, the jury could have believed Ramsey's

testimony about Stephens' attack and could have found that Ramsey was

calm when he entered the house, engaged in a quarrel with Stephens,

and, while motivated by fear or rage, killed Stephens during the
                                  -18-
fray.    When, as here, the record as a whole "produces some credible

evidence that [the accused] acted in the heat of passion, he is

entitled to an instruction on manslaughter."     Hodge v. Commonwealth,

217 Va. 338, 345, 228 S.E.2d 692, 697 (1976).    The facts and

inferences that flow from the evidence in the record were for the

jury to consider.    "The determination of whether a killing is

committed in pursuit of a continuing animus or upon reasonable

provocation or whether it was accomplished maliciously or in the heat

of passion is a jury question."     Turner v. Commonwealth, 23 Va. App.
270, 275, 476 S.E.2d 504, 507 (1996).

        I believe that sufficient evidence was proved at trial that,

"[h]ad the jury been instructed in the definition of voluntary

manslaughter, they could have found that the homicide met that

definition."     McClung, 215 Va. at 657, 212 S.E.2d at 293.    "A jury

verdict in the absence of an instruction which should have been

granted provides no insight into what the jury might have done had it

been properly instructed."     Boris v. Hill, 237 Va. 160, 165, 375
S.E.2d 716, 719 (1989).    Thus, the finding of murder is not

controlling when the jury was not instructed on the elements that

would have allowed a finding of homicide that did not depend on the

existence of malice.    It bears repeating that "[a] plea of self-

defense and a claim of provoked heat of passion do not conflict with

each other,"     Barrett, 231 Va. at 106, 341 S.E.2d at 192, and that a

"killing [resulting] from the sudden heat of passion growing . . .



                                     -19-
out of the quarrel, or combat . . . is manslaughter."   Wilkins, 176

Va. at 583, 11 S.E.2d at 654.

     For these reasons, I would reverse the conviction and remand for

a new trial.




                                  -20-